              UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF WISCONSIN

 LLOYD T. SCHUENKE and DONNA
 M. AIELLO,

                      Petitioners,                 Case No. 20-CV-186-JPS-JPS

 v.

 WISCONSIN DEPARTMENT OF                                          ORDER
 CORRECTIONS, KEVIN CARR,
 THORESON NIEL, PETER J. MARIK,
 SARAH WATSON, JENNIFER
 KOSTRZEWA, and SANDI PIEMER,

                      Respondents.


       Petitioners, proceeding pro se, have filed a pleading which purports

to be both a civil complaint for damages pursuant to 42 U.S.C. § 1983, and

a petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254. (Docket

#1). There are innumerable problems with the pleading, but the first and

most obvious issue is that a claim for damages cannot be brought alongside

a request for habeas relief. Each form of action has “different conditions,

different defendants (or respondents), and different consequences on either

success or an adverse outcome.” Lacy v. Indiana, 564 F. App’x 844, 845 (7th

Cir. 2014). For habeas actions specifically, petitioners must also be

concerned with filing multiple actions challenging the same criminal

judgment. See 28 U.S.C. § 2244. The Court must, therefore, dismiss this

action without prejudice. Petitioners are free to file new pleadings that are

each limited to one form of action.

       The Court will also deny as moot Petitioners’ motions for leave to

proceed without prepayment of the filing fee and will absolve them of the
need to pay a filing fee in this case. Petitioners should be aware,

nevertheless, that they will be obligated to pay the filing fees for any new

actions they submit to the Court. Further, the Court notes that it would have

likely denied Petitioners’ motions for leave to proceed without prepayment

of the filing fee had those motions been addressed on their merits. Both

motions contain bare-bones recitations of Petitioners’ finances and lack

adequate explanation of Petitioners’ overall financial circumstances.1 If

Petitioners file additional such motions with new lawsuits, they should take

greater care to fill out the form motions as completely and truthfully as

possible.

       Accordingly,

       IT IS ORDERED that Petitioners’ motions for leave to proceed

without prepayment of the filing fee (Docket #2 and #3) be and the same are

hereby DENIED as moot; and

       IT IS FURTHER ORDERED that this action be and the same is

hereby DISMISSED without prejudice.

       The Clerk of the Court is directed to enter judgment accordingly.

       Dated at Milwaukee, Wisconsin, this 18th day of February, 2020.

                                     BY THE COURT:



                                     ____________________________________
                                     J. P. Stadtmueller
                                     U.S. District Judge


       1For instance, Petitioner Donna M. Aiello states that she has some
additional expenses beyond those listed in the motion, but fails to actually state
what those expenses are. (Docket #3 at 3). Petitioner Lloyd T. Schuenke claims to
have absolutely no income or expenses of any kind, which seems unbelievable,
and he does not explain how this could be true in the “other circumstances”
portion of the motion. (Docket #2 at 2–4).


                                   Page 2 of 2
